UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1874


In re: JAMES LESTER ROUDABUSH, JR.,

                Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   September 29, 2016             Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James Lester Roudabush, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James   Lester     Roudabush,    Jr.,      petitions      for    a     writ   of

mandamus, seeking an order from this court directing the warden

of   the    institution    where   he   is   incarcerated        and    the    Federal

Bureau of Prisons and its agents to provide him with additional

food   at    mealtimes    and   directing     that    he    be   rescored      in    the

prison classification system.           We conclude that Roudabush is not

entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only

in   extraordinary       circumstances.        Kerr    v.    U.S.      Dist.    Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509, 516-17 (4th Cir. 2003).               Mandamus may not be used as a

substitute for appeal.           In re Lockheed Martin Corp., 503 F.3d

351, 353 (4th Cir. 2007).          Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

       The relief sought by Roudabush is not available by way of

mandamus because Roudabush fails to establish any clear right to

relief from this court in the form of an order directing the

provision      of   additional     meals     or   rescoring       in    the    prison

classification system.           Accordingly, we deny the petition and

supplemental petition for a writ of mandamus.                    We dispense with



                                        2
oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.



                                                             PETITION DENIED




                                       3